                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


DALE A. KENNETT                                                          CIVIL ACTION

VERSUS                                                                   NO. 16-14765

USAA GENERAL INDEMNITY CO., et al.                                       SECTION: M (2)

                                          ORDER & REASONS

       Before the Court is plaintiff Dale A. Kennett’s renewed motion for judgment as a matter

of law, or, alternatively, for a new trial,1 to which defendant USAA General Indemnity Company

(“USAA”) responds in opposition,2 and in further support of which Kennett replies.3 Having

considered the parties’ memoranda and the applicable law, the Court issues this Order & Reasons.

I.     BACKGROUND

       This case arises from a dispute about insurance coverage. Kennett held a homeowner’s

insurance policy issued by USAA for property located at 705 Virginia Avenue in Bogalusa,

Louisiana. The policy provides, inter alia, $590,000 in dwelling coverage, $88,500 in other

structures coverage, $442,500 in personal property coverage, and an unlimited amount for up to

twelve months of loss of use.4 Under “Section I – Property We Cover,” the policy delineates

“Coverage A – Dwelling Protection” in pertinent part as follows:

       We cover:

       1.       The dwelling on the “residence premises” shown in the Declarations,
                including structures attached to the dwelling; ….5




       1
         R. Doc. 148.
       2
         R. Doc. 152.
       3
         R. Doc. 163.
       4
         Exh. 3 at 4; R. Doc. 110 at 1.
       5
         Exh. 3 at 9.

                                                 1
        The policy defines “residence premises” to mean:

        1.       The one family dwelling, other structures, and grounds; or

        2.       That part of any other building;

        Where you reside and which is shown as the “residence premises” in the
        Declarations.

        “Residence premises” also means a two, family dwelling where you reside in at
        least one of the family units and which is shown as the “residence premises” in the
        Declarations.” 6

The policy provides “total loss” dwelling coverage “[i]n the event that your dwelling is completely

destroyed solely by Fire or Windstorm to the extent that it has lost its identity and specific character

as a building.”7

        The policy does not provide coverage “for damage consisting of or caused directly or

indirectly by any of the following”:

        d.       Vandalism and malicious mischief … and any ensuing loss caused by any
                 intentional and wrongful act committed in the course of the vandalism or
                 malicious mischief, if the dwelling has been vacant for more than 180
                 consecutive days immediately before the loss. A dwelling being
                 constructed is not considered vacant; ….8

        On March 28, 2016, the premises located at 705 Virginia Avenue was damaged by fire

allegedly caused by arson.9 The policy was then in effect. USAA rejected Kennett’s claim related

to the loss.10 Kennett sued USAA, claiming that USAA wrongfully denied coverage for the total

loss of his property.11 The Court held a jury trial on February 4-6, 2019. At the close of all the

evidence, the Court denied Kennett’s motions for judgment as a matter of law. After a few hours



        6
           Id.
        7
           Id. at 51.
         8
           Id. at 21-22.
         9
           While the parties stipulate that the covered property was “703/705 Virginia Avenue,” see R. Doc. 110, the
declarations page of the policy lists only 705 Virginia Avenue as the “residence premises.” Exh. 3 at 4.
         10
            R. Docs. 110 & 115 at 7-8.
         11
            See R. Doc. 1.

                                                         2
of deliberation, the jury of seven returned a verdict in favor of USAA, finding that the property at

705 Virginia Avenue was not Kennett’s “residence premises” at the time of the fire,12 and so was

not covered by USAA’s policy.

II.       PENDING MOTIONS

          Kennett has renewed his motions for judgment as a matter of law on four issues: (1) that

the policy was ambiguous with regard to property covered under dwelling protection; (2) that there

was no evidentiary basis for the jury to find that he did not “reside” at the premises; (3) that, while

not reached by the jury, there was no evidentiary basis for the jury to find that the property was

vacant for 180 days; and (4) that, while also not reached by the jury, there was no evidentiary basis

for the jury to find that the damage did not constitute a “total loss.” In the event his renewed

motion for judgment as a matter of law is denied, Kennett alternatively moves for a new trial.13

          In opposition, USAA contends that Kennett waived his right to argue ambiguity in the

policy because he did not assert that ground at trial. USAA also contends that sufficient evidence

supports a reasonable jury’s finding that Kennett did not reside at the premises. USAA further

contends that, had the jury reached the issues, sufficient evidence was presented to support findings

that the premises was vacant for 180 days prior to the fire and that the damage was not a total

loss.14

III.      LAW & ANALYSIS

          A. Judgment as a Matter of Law

          Rule 50 of the Federal Rules of Civil Procedure requires a party to “specify the judgment




         12
            R. Doc. 144. On the verdict form, the jury was asked, “Do you find by a preponderance of the evidence
that the damaged structure was Dale Kennett’s residence premises at the time of the fire?,” and the jury answered,
“No.”
         13
            R. Doc. 148.
         14
            R. Doc. 152.

                                                        3
sought and the law and facts that entitle the movant to the judgment” upon motion at trial before

the jury renders its verdict. Fed. R. Civ. P. 50(a)(2); Puga v. RCX Sols., Inc., 922 F.3d 285, 290

(5th Cir. 2019). “If the pre-verdict motion is denied, then the party can renew its motion under

Rule 50(b). But the renewed Rule 50(b) is ‘technically only a renewal of the [Rule 50(a) motion

for judgment as a matter of law].’” Id. (quoting Mozingo v. Correct Mfg. Corp., 752 F.2d 168,

172 (5th Cir. 1985)) (bracketed language in original). As a consequence, “[i]f a party fails to move

for judgment as a matter of law under Federal Rule of Civil Procedure 50(a) on an issue at the

conclusion of all of the evidence, that party waives both its right to file a renewed post-verdict

Rule 50(b) motion and also its right to challenge the sufficiency of the evidence on that issue on

appeal.” Flowers v. S. Reg’l Physician Servs. Inc., 247 F.3d 229, 238 (5th Cir. 2001); see also In

re Isbell Records, Inc., 774 F.3d 859, 867 (5th Cir. 2014) (“By not raising this argument at trial or

in its Rule 50(a) motion, [the appellant] has waived its right to bring a Rule 50(b) motion on this

ground.”). The Rule 50(b) waiver is “designed to prevent a litigant from ambushing both the

district court and opposing counsel after trial.” Puga, 922 F.3d at 290-91 (citing Quinn v. Sw.

Wood Prods., Inc., 597 F.2d 1018, 1025 (5th Cir. 1979) (“When a claimed deficiency in the

evidence is called to the attention of the trial judge and of counsel before the jury has commenced

deliberations, counsel still may do whatever can be done to mend his case. But if the court and

counsel learn of such a claim for the first time after verdict, both are ambushed and nothing can be

done except by way of a complete new trial. It is contrary to the spirit of our procedures to permit

counsel to be sandbagged by such tactics or the trial court to be so put in error.”)) (other citation

omitted).

       Judgment as a matter of law under Rule 50 is warranted only where “the facts and

inferences point so strongly and overwhelmingly in favor of one party that the court concludes



                                                 4
reasonable jurors could not arrive at a contrary verdict.” Arsement v. Spinnaker Expl. Co., 400

F.3d 238, 248-49 (5th Cir. 2005) (quoting Bellows v. Amoco Oil Co., 118 F.3d 268, 273 (5th Cir.

1997)) (citing Fed. R. Civ. P. 50(a)). Stated differently, “[a] jury verdict must be upheld unless

there is no legally sufficient evidentiary basis for a reasonable jury to find as the jury did.” Heck

v. Triche, 775 F.3d 265, 273 (5th Cir. 2014) (quoting Foradori v. Harris, 523 F.3d 477, 485 (5th

Cir. 2008)). Thus, to prevail on a Rule 50 motion, “the party opposing the motion must at least

establish a conflict in substantial evidence on each essential element of [its] claim.” N. Cypress

Med. Ctr. Operating Co. v. Aetna Life Ins. Co., 898 F.3d 461, 473 (5th Cir. 2018) (quoting

Goodner v. Hyundai Motor Co., Ltd., 650 F.3d 1034, 1039 (5th Cir. 2011)). “‘Substantial evidence

is more than a scintilla, less than a preponderance, and is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Id. (quoting Conn. Gen. Life Ins. Co. v.

Humble Surgical Hosp., L.L.C., 878 F.3d 478, 485 (5th Cir. 2017)).

        “[W]hen evaluating the sufficiency of the evidence, [courts] view all evidence and draw

all reasonable inferences in the light most favorable to the verdict.” Bryant v. Compass Grp. USA

Inc., 413 F.3d 471, 475 (5th Cir. 2005). However, “credibility determinations, the weighing of

evidence, and the drawing of legitimate inferences from the facts” remain within the province of

the jury. Kelso v. Butler, 899 F.3d 420, 425 (5th Cir. 2018) (quoting Hurst v. Lee Cty., 764 F.3d

480, 483 (5th Cir. 2014)).

       B. Motion for a New Trial

       Rule 59(a) provides a district court discretion to grant a new trial “on all or some of the

issues … after a jury trial, for any reason for which a new trial has heretofore been granted in an

action at law in federal court.” Fed. R. Civ. P. 59(a); see also Eiland v. Westinghouse Elec. Corp.,

58 F.3d 176, 183 (5th Cir. 1995) (“the decision to grant or deny a motion for new trial … rests in



                                                 5
the sound discretion of the trial judge”). While the rule does not specify the grounds necessary for

granting a new trial, the Fifth Circuit has instructed that “[a] new trial may be granted, for example,

if the district court finds the verdict is against the weight of the evidence, the damages awarded

are excessive, the trial was unfair, or prejudicial error was committed in its course.” Smith v.

Transworld Drilling Co., 773 F.2d 610, 613 (5th Cir. 1985) (citations omitted). A district court

may also grant a new trial when the jury’s verdict is logically inconsistent if, after viewing the

evidence in the light most favorable to a finding of consistency, reconciliation is impossible. See

Ellis v. Weasler Eng’g Inc., 258 F.3d 326, 343 (5th Cir. 2001); Willard v. The John Hayward, 577

F.2d 1009, 1011 (5th Cir. 1978) (“Answers should be considered inconsistent, however, only if

there is no way to reconcile them.”).

       When a movant argues that insufficient evidence supports the verdict, the district court

should deny the motion “unless the verdict is against the great weight of the evidence.” Pryor v.

Trane Co., 138 F.3d 1024, 1026 (5th Cir. 1998) (quoting Dotson v. Clark Equip. Co., 805 F.2d

1225, 1227 (5th Cir. 1986)); see also Shows v. Jamison Bedding, Inc., 671 F.2d 927, 930 (5th Cir.

1982) (“new trials should not be granted on evidentiary grounds unless, at a minimum, the verdict

is against the great – not merely the greater – weight of the evidence”) (quotation omitted). In

contrast to the standard applicable to a Rule 50 motion, “[a] verdict can be against the ‘great weight

of the evidence,’ and thus justify a new trial, even if there is substantial evidence to support it,”

and a district court may weigh the evidence when resolving whether a new trial should be granted

on this ground. Shows, 671 F.2d at 930.

       C. Analysis

       When discussing each issue raised in his motion, Kennett does not make a distinction

between the grounds warranting judgment as a matter of law as distinct from a new trial, but



                                                  6
generally contends that the same arguments he advances for granting a judgment as a matter of

law apply with greater force to support granting a new trial. Accordingly, where necessary, the

Court applies each of these respective standards following a discussion of the parties’ contentions

directed to the issues raised by Kennett in his renewed motion for judgment as a matter of law, or,

alternatively, for new trial.

         1. Ambiguous Policy Terms

        Kennett argues that the policy terms defining dwelling coverage on the “residence

premises” are ambiguous.15 He contends on the one hand that the policy identified the “residence

premises” as the property whose physical street address is listed on the declarations page, and on

the other hand that the policy defines “residence premises” to be the property listed on the

declarations page and where the insured resides.16 Kennett characterizes these provisions as

conflicting and, as a consequence, the policy as ambiguous as to the meaning of the term “residence

premises.” USAA responds that Kennett failed to assert this argument as a basis for his Rule 50(a)

motions brought at trial, thus precluding him from raising any issue of ambiguity in a Rule 50(b)

motion post-trial.17 Regardless, USAA maintains that the policy terms are not ambiguous because

they are not susceptible to two or more reasonable interpretations, and as a result, the rule of

construction that any ambiguity in an insurance policy be read against the insurer does not apply.

USAA contends that the absence of a definition for the word “reside” does not render the policy

ambiguous but instead, pursuant to Louisiana’s well-established framework for interpreting

insurance policies, calls for construing the word using its plain and ordinary meaning.18 In reply,

Kennett insists that he did preserve the ambiguity argument, citing a discrete portion of his


        15
           R. Doc. 148-1 at 9.
        16
           Id.
        17
           R. Doc. 152 at 3.
        18
           Id. at 6.

                                                7
counsel’s Rule 50 argument at trial where he stated that “the plain meaning of the words

[‘residence premises’] taken in the context that coverage, if there is any doubt, has to be resolved

in the favor of the insured.”19

         The Court is doubtful that there is any ambiguity in the policy as to the meaning of the term

“residence premises,”20 but the Court need not reach this issue because Kennett failed to assert any

such an argument in his Rule 50 motions at trial. Rather, in his Rule 50 motions at trial, Kennett

argued that the word “residence,” which he says was defined in the jury instructions as “the place

that someone dwells permanently or for a considerable time,” would nonetheless permit an

inhabitant to take “brief absences or times away from a house” without compromising his

“residence” status for purposes of the policy.21 Kennett’s counsel made specific reference to

Korbel v. Lexington Insurance Co., 308 F. App’x 800, 805 (5th Cir. 2009), indicating that the case

was the source of the definition used in the jury instructions. In the balance of his Rule 50

argument at trial, Kennett’s counsel urged that the evidence established that 705 Virginia Avenue

was Kennett’s “residence premises” according to the law related in the jury instructions; and that



         19
             R. Doc. 163 at 3 (citing R. Doc. 163-1 at 5).
         20
             There is no conflict in the policy’s listing on the declarations page the physical address of the property said
to be the “residence premises,” while simultaneously requiring that the listed physical address be where the insured
resides to trigger coverage. To be sure, such a requirement is reasonable if the adjective “residence” is to have any
relevant meaning under the policy. Otherwise, a policyholder could list any address as the “residence premises”
without regard to either the plain meaning of the adjective “residence” or the separate, but corroborating policy
requirement that the “residence premises” be “where you reside.” Under Louisiana law, an insurance policy “should
not be interpreted in an unreasonable or strained manner under the guise of contractual interpretation to enlarge or to
restrict its provisions beyond what is reasonably contemplated by unambiguous terms or achieve an absurd
conclusion.” Cadwallader v. Allstate Ins. Co., 848 So. 2d 577, 580 (La. 2003) (citations omitted). A court cannot
exercise “inventive powers to create an ambiguity where none exists or the making of a new contract when the terms
express with sufficient clearness the parties’ intent.” Id. (citations omitted). Thus, clear and unambiguous policy
wording that expresses the parties’ intent is enforced as written. Id. In short, the policy’s coverage and definition
clauses unambiguously require that the address listed on the declarations page be the place where the insured resides.
Indeed, another section of this court, when confronted with identical policy provisions, held that “[t]he ‘residence
premises’ requirement is unambiguous and creates coverage only for loss to a dwelling used by the Plaintiff as his
primary residence.” Keelen v. Metro. Prop. & Cas. Ins. Co., 2012 WL 1933747, at *6 (E.D. La. May 29, 2012).
          21
             R. Doc. 163 at 2-3 (citing R. Doc. 163-1 at 2-3). In fact, the jury instructions recited the plain and ordinary
meaning for the term “reside” (namely, “to dwell permanently or for a considerable time, to have one’s settled or usual
abode, to live in or at a particular place”), not the term “residence,” as Kennett misstates.

                                                             8
Korbel (which had held that the property there at issue was not the insured’s residence premises

because he never established the intent to make it his residence premises) was distinguishable

because it was not disputed that Kennett had at one point actually resided at 705 Virginia Avenue.

In so arguing, Kennett’s counsel acknowledged that Korbel “is the only case on record addressing

this issue,”22 because other decisions involving homeowner policies all dealt with the entirely

different question “whether an insured was a member of a household of the residence premises”23

– a question of relation to the insured or the insured’s household, not as here, relation to the

premises.

       Bottom line, nowhere in his pre-verdict Rule 50 motions did Kennett’s counsel argue that

the USAA policy was ambiguous in its use of the term “residence premises.” To preserve this

argument, it was not enough for Kennett’s counsel to intone the canon of construction that “any

doubt has to be resolved in the favor of the insured,”24 without making some effort to identify in

what way Kennett believed the policy wording was doubtful. To conclude otherwise would subject

USAA’s counsel and this Court to the surprise and ambush the waiver rule is there to guard against.

Puga, 922 F.3d at 290-91. Kennett made no objection at trial to the jury instructions addressing

the issue of “residence premises” and defining the term “reside.”25 Nor did Kennett make any

pretrial filing, or argument at trial, either addressing the issue of ambiguity he now raises in his

post-verdict Rule 50 motion or invoking the cases he now cites in that motion. By failing to make

a pre-verdict Rule 50 motion raising the issue of ambiguity in the policy’s use of the term

“residence premises,” Kennett waived his right to do so post-verdict. Id. at 290; Isbell Records,

774 F.3d at 867.


       22
          R. Doc. 163 at 3 (quoting R. Doc. 163-1 at 4).
       23
          Id.
       24
          Id. (quoting R. Doc. 163-1 at 5).
       25
          R. Doc. 128.

                                                           9
         2. The Evidence of Kennett’s Residence

       Kennett next contends that insufficient evidence was developed to support the jury’s

finding that he did not reside at 705 Virginia Avenue at the time of the fire. Kennett argues that

the evidence adduced at trial could at most demonstrate that he took temporary leaves of absence

from the premises as a consequence of his tumultuous divorce and his imprisonment, but that he

always intended to retain the premises as his primary residence, as evidenced by his unchanged

driver’s license that listed 705 Virginia Avenue as his residence, his ownership of the property

following the divorce proceedings, his renovations to the property, and the property not being

foreclosed.26 Kennett also adds that “it was USAA’s burden by a preponderance of the evidence,

and not Kennett’s to prove that coverage was excluded,” as if the dwelling protection clauses were

exclusionary.27

       USAA responds that sufficient evidence existed to support the jury’s verdict that Kennett

did not reside at 705 Virginia Avenue. USAA points to Kennett’s testimony at trial that he had

moved into a friend’s home in Mississippi in August 2015, where he helped to pay the bills.

Kennett also testified that he was imprisoned between October 13, 2015, and February 23, 2016;

that there was no water service at 705 Virginia Avenue when he was released from prison; and

that water service was not reactivated at any time between his release and the time of the fire.

While USAA contends this evidence alone would be sufficient for a reasonable jury to conclude

that Kennett did not reside at the property at the time of the fire, USAA notes that Kennett’s lessee

and property manager, Albert Jones, also testified that he was “one hundred percent certain” that

no one lived at 705 Virginia Avenue between the time he began renting property from Kennett

around September 2015 and the date of the fire, which USAA says demonstrates the clear weight


       26
            R. Doc. 148-1 at 19.
       27
            Id. at 20.

                                                 10
of the evidence against Kennett.28

       Kennett misapprehends the burden of proof on this issue. Contrary to Kennett’s assertion

that USAA bears the burden of proof to show that coverage was excluded, Louisiana law is clear

that the insured has the burden to first prove that the claim asserted is covered by the policy.

Dickerson v. Lexington Ins. Co., 556 F.3d 290, 295 (5th Cir. 2009) (citing Jones v. Estate of

Santiago, 870 So. 2d 1002, 1010 (La. 2004)). If the insured meets this burden, the burden shifts

to the insurer to prove that the damage is excluded. Id.; see also Sensebe v. Canal Indem. Co., 35

So. 3d 1122, 1125 (La. App. 2010) (“An insurer has the burden of proving that a loss falls within

a policy exclusion.”) (citation omitted).      “Nonetheless, an insurance policy, including its

exclusions, should not be interpreted in an unreasonable or strained manner so as to enlarge or to

restrict its provisions beyond what is reasonably contemplated by its terms or so as to achieve an

absurd conclusion.” Sensebe, 35 So. 3d at 1125 (citing N. Am. Treatment Sys., Inc. v. Scottsdale

Ins. Co., 943 So. 2d 429, 443 (La. App. 2006)).

       The provision at issue here establishes the scope of coverage; it is not exclusionary. Cf. id.

(exclusionary clause stated that coverage “does not apply” to previously established coverage).

Therefore, Kennett has the burden of proving that his claim is covered by the terms of the policy.

The policy provided coverage of the “residence premises,” defined in part as where the insured

resides.29 The Court instructed the jury that the word “reside,” not having a technical definition in

the policy, generally meant “to dwell permanently or for a considerable time, to have one’s settled

or usual abode, to live in or at a particular place.” See Korbel, 308 F. App’x at 805 (quoting THE

OXFORD ENGLISH DICTIONARY (2d ed. 1989)).

       At trial, ample evidence indicated that Kennett did not reside at 705 Virginia Avenue at the


       28
            R. Docs. 152 at 7-9; 160 at 131.
       29
            Exh. 3 at 7.

                                                  11
time of the fire. Kennett testified that he had been living in Mississippi in August 2015, before

Kennett was imprisoned in October 2015. Jones, who acted as Kennett’s property manager for

other of Kennett’s Bogalusa properties, testified that he was “one hundred percent certain” no one

was living at 705 Virginia Avenue after Jones began renting a neighboring property from Kennett

around September 2015.30 And Kennett testified that water utilities had not been supplied to 705

Virginia Avenue between the time of his release from prison on February 23, 2016, and the time

of the fire on March 28, 2016. In addition, Christian Mulkey, USAA’s fire-origin-and-cause

expert, testified that he did not believe anyone had been living at 705 Virginia Avenue because the

contents of the premises showed no signs of residency: on the left side of the house, he observed

construction materials, and on the right side, bare contents, where the furniture in the sole room

containing such had empty drawers.31 Viewing the totality of the evidence in the light most

favorable to the verdict, it is clear that Kennett has not demonstrated an insufficient evidentiary

basis to uphold the jury’s verdict. Thus, Kennett’s renewed motion for judgment as a matter of

law must be denied. It is also clear to the Court that the verdict is not against the great weight of

the evidence, and Kennett’s motion for a new trial must be denied.

         3. 180-day Vacancy

       Kennett next argues that USAA failed to meet its burden of proving that the exclusionary

clause relating to damage resulting from vandalism or mischief would have applied because USAA

did not prove that the property was vacant for 180 consecutive days. Kennett points to his

testimony that he had spent time at the property in the 180-day period prior to the fire, Jeff Berger’s

testimony that Kennett had informed Berger that he had stayed in the property weeks prior to the

fire, and an order from Kennett’s divorce proceedings directing him to remove his ex-wife’s


       30
            R. Doc. 160 at 130-31.
       31
            R. Doc. 161 at 222-27.

                                                  12
belongings from the property as corroborating his and Maxie Castilow’s testimony that he had

been doing so.32

        While USAA responds to the substance of this argument,33 there is no need to address it

because the jury never had need to consider it at trial. Having found that 705 Virginia Avenue

was not Kennett’s residence premises, the jury effectively determined that there was no coverage

under the USAA policy. Hence, the jury signed and dated its verdict without ever reaching or

having to reach the question whether the property was vacant for 180 days. And it is unnecessary

for the Court to do so now.

          4. Total Loss

        Finally, Kennett argues that he proved the damage was a total loss because USAA failed

to rebut the expert testimony of Rick Clarke, Kennett’s expert in construction estimating and expert

estimator, adjuster, and appraiser of property damage claims.34 Clarke concluded that the property

was a total loss based on his inspection and the condemnation of the property by the City of

Bogalusa. Kennett notes that USAA’s own expert adjuster, Berger, admitted that he did not adjust

the loss, and so contends that USAA presented no countervailing evidence.35 Again, while USAA

responds to the substance of Kennett’s argument,36 there is no need to address it because the jury

never had need to consider it, and did not consider it, at trial.




        32
             R. Doc. 148-1 at 21.
        33
             USAA responds that it presented evidence of a 180-day consecutive period of vacancy prior to the fire,
including Jones’ testimony that he was certain no one had lived at 705 Virginia Avenue between September 2015 and
the fire on March 28, 2016; Kennett’s testimony that he was imprisoned from October 13, 2015, until February 23,
2016, for 133 days; and Kennett’s testimony that no water utilities operated on the premises between his release from
prison and the fire one month later. R. Doc. 152 at 9. USAA calculates that Jones’ testimony, together with the
evidence of Kennett’s imprisonment and lack of water service, forms a reasonable foundation for a jury to conclude
that the property had been vacant for “[a]s many as 206 days.” R. Doc. 152 at 9.
          34
             R. Doc. 161 at 74.
          35
             R. Doc. 148-1 at 21.
          36
             R. Doc. 152 at 10.

                                                        13
IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Kennett’s motion for judgment as a matter of law, or, alternatively,

for new trial (R. Doc. 148), is DENIED.

       New Orleans, Louisiana, this 15th day of July, 2019.




                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                 14
